 

Exhibit 10.123

 



August 11, 2017

 

Members of the Board of Directors for Notis Global,

 

I am writing to inform you of my resignation for good reason from the company
effective immediately.

 

As you are aware, on May 19, 2017, the Chairman of the Board, Ned Siegel
informed me that I was to be terminated as CEO, and that David Montoya would be
my replacement. He stated this was a requirement of the lenders and supported by
you, the new Board of Directors. I accepted the Board's (your) decision, met
with David Montoya that day and discussed how to work a smooth transition. No
official termination date was set for me at that time. However in a phone
conversation with Ned Siegel on June 13, 2017 I was told I was not terminated.
Additionally, in a dinner with Board of Director Tom Gallo on June 20, 2017 he
also said I was not terminated. The information relayed in these conversations
was entirely inconsistent with what I was told on May 19th.

 

At Ned Siegel’s instructions to Clint and me, since May 19, 2017 David Montoya
has been effectively acting as CEO running the business and making the
decisions, and I have cooperated by getting his written permission on decisions,
and signing documents that he has instructed me to do. In other words, I have
been subordinate to his instruction and decision-making. We were asked and
cooperated in putting David Montoya as a signer on the bank accounts. For the
past few months, I have not been copied on emails and have not been involved in
business operations and decision-making. I went to Denver on June 12th at your
urging to help the company resolve a matter. Other than that, I have been
effectively shut out of the business and have not in any way been performing the
duties and responsibilities of CEO, as that role has unequivocally been bestowed
to David Montoya since he took over the role for all intents and purposes on May
19th.

 

As you are well aware, I previously resigned on July 2, 2017, but tabled it
based on the Board's recommendation. The Board communicated to me that if the
parties had more time they could negotiate in good faith to come up with
mutually agreeable terms for my departure and payment of back wages and other
entitlements due and owing pursuant to my employment contract. Specifically, I
am owed in excess of $1 million for back due wages (including compensation for
May, June, July 2017), approved cash bonuses, vacation pay, and severance
according to my employment agreement dated March 15, 2017. This amount does not
include loans to the company, stock bonus awards and other compensation as
outlined in my employment agreement. As a result of the company's failure to
remit payment for the foregoing back wages, I have a pending claim with the
Department of Industrial Relations, Division of Labor Standards Enforcement.

 

Unfortunately, during the last month, my hope and good faith intention of
working with the company to resolve some of the issues referenced herein has
fallen flat as the company has failed to offer any terms of resolution.
Accordingly, due to the fact I am not getting paid, owed a significant amount of
wages and that my duties, responsibilities and authority to run the business as
CEO have been effectively stripped, I am resigning for good reason as per the
terms in my fully executed employment agreement.

 

It has been a pleasure serving as your CEO.

 

Regards,

 [SIGN] [img001_v1.jpg]

Jeff Goh

 



 

 

